Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Falk Ewers (reg. no. 71,366) on 12 January 2022.

The application has been amended as follows: 
Claim 3 is amended to depend from claim 1.
The first line of claim 3 is replaced with,
“The stand of claim 1, wherein the stand part includes”

Status of Claims
Claims 1, 3-9, and 11-19 are allowed.

Drawings
The drawings were received on 4 January 2022.  These drawings are accepted.
In view of the amendments to the specification and to the drawings, the previous objections to the drawings are hereby withdrawn.

Claim Objections
In view of the amendments to the claims, the previous objections to claims 13-19 are hereby withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 1, 3-9, and 11-19 under 35 USC 112(b) and 112(d) are hereby withdrawn.
Claims 2 and 10 are canceled, therefore their previous 112(b) and 112(d) rejections are moot.

Response to Arguments
Applicant’s arguments, see pages 14-15 of the remarks, filed 4 January 2022, with respect to the rejections of claim 1 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claim 1 under 35 USC 103 have been withdrawn. 

Reasons for Allowance
Claims 1, 3-9, and 11-19 are allowable.
Independent claim 1 has been amended to include the limitations of previous claim 2, which were previously deemed to contain allowable subject matter.
See the office action mailed 25 October 2021 for the statement of reasons for the indication of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/A.W.B/             Examiner, Art Unit 2872       

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872